Third, separate and partial final decree of Supreme Court, New York County, entered December 12, 1975, awarding appellant the sum of $607,000, unanimously modified, on the law, to the extent of awarding appellant finance charges computed at the rate of 9% for one year on the court’s depreciated award, and otherwise affirmed, without costs and without disbursements. When, as here, the summation method of valuation (reproduction cost less depreciation) is used, an allowance must be made for all necessary overhead expenses. The court did include in its decision such commonly awarded overhead costs as architects’ fees, general conditions and contractor’s overhead and profit, but omitted finance charges because appellant deferred construction until after its condemnation award was received. The introduction of such circumstance ignores the well-established rule that "The amount of damages to which the claimant is entitled as the result of an appropriation is to be measured and fixed as of the time of the taking.” (Wolfe v State of New York, 22 NY2d 292, 295.) To hold otherwise could delay the finalization of awards and introduce other collateral elements, such as inflationary trends. Settle order on notice. Concur— Kupferman, J. P., Murphy, Lupiano, Silverman and Nunez, JJ.